Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the application filed on 12/21/2020, in which claims 2-21 have been cancelled, claim 1 is presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 12/21/2020 are accepted by the examiner. 

Claim Objections
Claims 1 is objected to because of the following informalities:  “EAS testing platform” and “ESA testing platform” used in specification and claims interchangeably.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: “EAS testing platform” and “ESA testing platform” used in specification and claims interchangeably.   
Appropriate correction is required.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application 17/129780
Reference Patent 10877872
Reference Patent 10114734
Reference patent 9471475
Reference patent 9003237
1. A method comprising: 


















receiving a request with a computer from an end user using a computer to access an enterprise software application (ESA) hosted by an EAS testing platform that is remote from the computer used by the end user; receiving data from the computer to test the ESA, wherein the remote EAS testing platform is provisioned to emulate an actual operating environment for which the ESA is being tested; and testing the ESA in the computer. 

  1. A method comprising: executing code in a first computer system to cause the first computer system to perform operations comprising: receiving an electronically transmitted virtual desktop infrastructure template with a first computer system; utilizing the virtual desktop infrastructure template as a management layer to provision the first computer system and transform the first computer into an enterprise software application (ESA) testing platform computer system in accordance with the virtual desktop infrastructure template interacting with virtualization software executing on the first computer, wherein the SA testing platform computer system hosts the software application; receiving a request from an end user using a second computer to access an ESA hosted by the ESA testing platform computer system that is remote from the second computer used by the end user; receiving data with the ESA testing platform computer system from the second computer to test the ESA, wherein the remote ESA testing platform computer system is provisioned to emulate an actual operating environment for which the ESA is being tested; and testing the ESA in the ESA testing platform computer system.
1. A method comprising: receiving an electronically transmitted virtual desktop infrastructure template with a first computer system; utilizing the virtual desktop infrastructure template as a management layer to provision the first computer system and transform the first computer into an enterprise software application (ESA) testing platform computer system in accordance with the virtual desktop infrastructure template interacting with virtualization software executing on the first computer, wherein the ESA testing platform computer system hosts an enterprise software application; receiving a request from an end user using a second computer to access an ESA hosted by the ESA testing platform computer system that is remote from the second computer used by the end user; receiving data with the ESA testing platform computer system from the second computer to test the ESA, wherein the remote ESA testing platform computer system is provisioned to emulate an actual operating environment for which the ESA is being tested; and testing the ESA in the ESA testing platform computer system. 
  


1. A method comprising: generating a virtual desktop infrastructure template; and electronically transmitting the virtual desktop infrastructure template to a computer system, wherein the virtual desktop infrastructure template is configured to transform a first computer into an enterprise software application (ESA) testing platform computer system in accordance with the virtual desktop infrastructure template interacting with virtualization software executing on the first computer, wherein the ESA testing platform computer system hosts an enterprise software application, wherein the first computer system is transformed by the interaction of the virtual desktop infrastructure template to allow the ESA testing platform computer system for: receiving a request from an end user using a second computer to access an ESA hosted by the ESA testing platform computer system that is remote from the second computer used by the end user; receiving data with the ESA testing platform computer system from the second computer to test the ESA, wherein the remote ESA testing platform computer system is provisioned to emulate an actual operating environment for which the ESA is being tested; and testing the ESA in the ESA testing platform computer system. 
 
    
1. A method comprising: transforming a first computer into an enterprise software application (ESA) testing platform computer system in accordance with a virtual desktop infrastructure template interacting with virtualization software executing on the first computer; and performing by the enterprise software application (ESA) testing platform computer system programmed with code stored in a memory and executing by a processor of the ESA testing platform computer system: receiving a request with the ESA testing platform computer system from an end user using a second computer to access an ESA hosted by the ESA testing platform computer system that is remote from the second computer used by the end user; receiving data with the ESA testing platform computer system from the second computer to test the ESA, wherein the remote ESA testing platform computer system is provisioned to emulate an actual operating environment for which the ESA is being tested; and testing the ESA in the ESA testing platform computer system. 
   




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 and 20 of U.S. Patent No. 9,003,237. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are anticipated by the reference claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 and 20 of U.S. Patent No. 9,471,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are anticipated by the reference claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 and 20 of U.S. Patent No. 10,114,734. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are anticipated by the reference claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,877,872. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are anticipated by the reference claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deboer et al. (US 2002/0184165, referred herein after Deboer) in view of Miller et al. (US 2006/0090136, referred herein after Miller).


As per claim 1, Deborer discloses a method comprising:  
2receiving a request with a computer from an end user using a computer to 3access an enterprise software application (ESA) hosted by an EAS 4testing platform that is remote from the computer used by the end user ([0008], [0009], [0011 ], “The method further includes executing a server side application portion for receiving indications of the user interactions with the client side application portion and, responsive to the indications, performing the given tests on the component.”, wherein the component is enterprise application as claimed);  

Deboer does not specifically discloses 5receiving data from the computer to test the ESA, wherein the remote EAS 6testing platform is provisioned to emulate an actual operating 7environment for which the ESA is being tested; and  
8testing the ESA in the computer;

However, Miller discloses receiving data from the computer to test the ESA, wherein the remote EAS 6testing platform is provisioned to emulate an actual operating 7environment for which the ESA is being tested; and  
8testing the ESA in the computer ([0032], [0033], [0037], [0069]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Miller’s method of emulating the behavior of the system into Deboer’s method of object-oriented application development and testing because one of the ordinary skill in the art would have been motivated to test the software application by emulating /virtualizing the characteristics of the physical object in software to improve troubleshooting and issue response.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Peck teaches method for debugging a program intended for execution on a programmable hardware element (PHE) to perform a function. A first portion of the program is converted into a first hardware configuration program (HCP) deployable on the PHE, where a remaining portion is to be debugged by a user.
Subramaniam teaches a method for remote testing of enterprise software applications (ESA) allows one or more testers to remotely access an ESA and remotely test the ESA. In at least one embodiment, the ESA resides in a testing platform that includes one more computers that are provisioned for testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114